DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Repeated
1.	The 35 U.S.C. 102(a) rejection of claims 1-3,5-6,8-9,11,13-17,20 anticipated by Lee (US20040115519) has been repeated as previously made in office action 7/7/22.
	As to the new limitation “a second flexible line extending from a second side of the first circuit board to the second electrode at the second surface of the battery cell while surrounding another portion of the side surface of the battery cell and connected to the second electrode at the second surface of the battery cell,” Lee et al. discloses a second flexible line  (figure 8 number 216b) extending from a second side of the first circuit board to the second electrode (paragraph 0065) at the second surface of the battery cell while surrounding another portion of the side surface of the battery cell and connected to the second electrode at the second surface of the battery cell (paragraph 0065).
2.	The 35 U.S.C. 103(a) rejection of claims 4,10 unpatentable over Lee in view of Segawa et al. (US20100016667) has been repeated as previously made in office action 7/7/22. 
3.	The 35 U.S.C. 103(a) rejection of claims 18-19 unpatentable over Lee (US20040115519) has been repeated as previously made in office action 7/7/22. 
4.	Claim 7 is allowed.
Response to Arguments
Applicant's arguments filed 10/6/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Lee fail to disclose “a second flexible line extending from a second side of the first circuit board to the second electrode at the second surface of the battery cell while surrounding another portion of the side surface of the battery cell and connected to the second electrode at the second surface of the battery cell,” Lee et al. discloses a second flexible line  (figure 8 number 216b) extending from a second side of the first circuit board to the second electrode (paragraph 0065) at the second surface of the battery cell while surrounding another portion of the side surface of the battery cell and connected to the second electrode at the second surface of the battery cell (paragraph 0065).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724